Citation Nr: 0018450	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-47 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for a sebaceous cyst on 
the left scrotum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
November 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The claims file does not include medical evidence of a 
current diagnosis of arthritis of multiple joints which has 
been related to service.

2.  The claims file does not include medical evidence of a 
nexus between any current bilateral carpal tunnel syndrome, 
and an incident of the veteran's active military service.  

3.  The claims file does not include medical evidence of a 
current sebaceous cyst of the left scrotum.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for arthritis of multiple joints is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for bilateral carpal tunnel syndrome is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for entitlement to a sebaceous cyst 
on the left scrotum is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that this appeal was 
previously before the Board on two occasions, and remanded in 
August 1996 and August 1998 for additional development, 
including obtaining medical records and scheduling the 
veteran VA examinations.  The case is now back before the 
Board for appellate review.  The Board has reviewed the 
veteran's claims file, and is satisfied that the development 
requested in the prior BVA remands has been completed.

The Board also notes that following the most recent 
supplemental statements of the case addressing the issues in 
this appeal, dated in February 1999 and June 1999, additional 
evidence was received at the RO, including VA medical records 
and records from the Social Security Administration.  Such 
evidence includes medical records that contain a current 
diagnosis of carpal tunnel syndrome.  The additional evidence 
does not appear to make any reference to arthritis of 
multiple joints or a sebaceous cyst on the left scrotum.  
Although the additional evidence was received without 
issuance of a supplemental statement of the case, as required 
by 38 C.F.R. § 19.31, the Board finds that there is no 
prejudice to the veteran by proceeding with appellate 
disposition.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, as is developed further in the 
decision below, the additional evidence is essentially 
duplicative of evidence already of record, in that it merely 
reflects a current diagnosis of bilateral carpal tunnel 
syndrome, which the RO has already considered.  Thus, the 
Board will proceed with appellate disposition.

The veteran claims that he currently has arthritis of 
multiple joints, bilateral carpal tunnel syndrome, and a 
sebaceous cyst of the left scrotum, all as due to his active 
military service. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The Board has thoroughly reviewed the evidence of record, in 
conjunction with the foregoing laws and regulations.  
However, as is explained below, the Board finds that the 
veteran has not submitted well-grounded claims for service 
connection, and his appeal must be denied.

A.  Arthritis, Multiple Joints.

A review of the veteran's service medical records reveals 
that the veteran was frequently seen with complaints of 
various joint pains.  On several occasions the veteran was 
assessed with possible arthritis, and on his September 1985 
service separation examination report, the veteran was noted 
to have an assessment of questionable arthritis.  

Following service separation, in a February 1995 hearing at 
the RO, the veteran testified that since 1981, he has been 
experiencing arthritis in his joints.  He indicated that he 
was prescribed Motrin, and physical therapy.  He maintained 
that the arthritis affected his shoulders, elbows, knees, and 
his right hip.  He further maintained that his arthritis 
affected his daily functioning, and that he believed the 
arthritis was due to his military service, as he often had to 
carry and use heavy equipment.

The post-service medical evidence reveals the following.  A 
February 1995 radiology report indicates that there was no 
evidence of osteoporosis in the veteran's shoulders.  A May 
1995 VA radiology report reflects worsening degenerative 
changes involving the cervical spine.  A December 1996 VA 
radiology report reveals degenerative changes in the cervical 
spine.  A May 1997 VA radiology report of the cervical spine 
reflected osteoarthritic changes of the cervical spine.  A 
radiology report of the knees reflected minor degenerative 
changes, but no joint effusion, fracture, or foreign body.

In a June 1997 VA examination report, the veteran was 
diagnosed with bilateral knee pain, probably representing 
early degenerative disease.  In August 1998 the veteran's 
claim was remanded, in part, for an examination to determine 
whether he currently had arthritis and, if so, whether it was 
related to service.  The examiner noted having the veteran's 
claims file for review and the veteran's complaints and 
history were noted during the December 1998 examination.  In 
the VA examination report, the veteran was diagnosed with the 
following, in pertinent part:  subjective arthralgia of the 
neck; subjective arthralgia of the shoulders with a MRI 
suggestive of supraspinatus tendinopathy on the left 
shoulder; subjective arthralgia of the knees bilaterally with 
normal radiographs; subjective arthralgia of the lower back 
with normal radiographs; and status post CVA with left-sided 
weakness consistent with stroke and not orthopedic problems.  
The veteran denied any acute injury to his shoulders and 
knees, and he essentially complained of pain and discomfort 
in his shoulder, knees, and back when bending or extending 
his extremities.  

The Board has thoroughly reviewed all the evidence of record.  
However, the Board must conclude that the veteran has not 
presented a well-grounded claim for service connection for 
arthritis of multiple joints, and his claim must be denied on 
that basis.  In that regard, the Board notes that the veteran 
was seen periodically in service with complaints of joint 
pains.  The Board further notes that the veteran was 
occasionally assessed with possible arthritis.  However, the 
veteran's service medical records are negative for any 
definitive diagnosis of arthritis, or any x-ray evidence of 
arthritis.  

Following service separation, the Board notes that there is 
some x-ray evidence of degenerative changes of the cervical 
spine and minor degenerative changes of the knees.  However, 
the record is negative for any current clinical findings of 
arthritis including X-ray findings.  Additionally, accepting 
for the purposes of well grounding the claim, that there is 
evidence of current arthritis of the joints, the claim is 
still missing medical nexus evidence, which relates any 
findings of current arthritis to an incident of the veteran's 
active military service.  Indeed, the VA examination 
conducted in December 1998 to determine whether the veteran 
had arthritis which was related to service, found that the 
veteran had subjective complaints without a finding of 
arthritis or linking any current disorder to service. 

The Board acknowledges the veteran's statements and testimony 
of record, in which he contends that he presently has 
arthritis, as a result of carrying and using heavy equipment 
in service.  The Board also acknowledges the veteran's 
complaints of pain in his joints.  However, while the Board 
accepts the veteran's statements as truthful, the Board must 
emphasize that as the veteran is a layperson, without 
apparent medical expertise or training, he is not competent 
to comment on the presence of a current disorder or the 
etiology of a disorder.  See Grottveit, 5 Vet. App. at 93 
(lay assertions of medical etiology cannot constitute 
evidence to render a claim well grounded under section 
5107(a)); Espiritu, 2 Vet. App. at 494-495 (laypersons are 
not competent to render medical opinions).  Rather, in order 
to satisfy the elements of a well-grounded claim, medical 
evidence is required to establish both a current diagnosis 
and a link to active military service.  As such, in the 
absence of such evidence, the veteran's claim must fail.

B.  Bilateral Carpal Tunnel Syndrome.

The veteran maintains that he first experienced numbness in 
his hands in 1981.  However, the Board has reviewed the 
veteran's service medical records, which appear to be 
negative for any complaints or findings of numbness in the 
hands and wrists, including a diagnosis of carpal tunnel 
syndrome.  

Following service separation, in a February 1995 hearing at 
the RO, the veteran testified that he first began 
experiencing nerve impairment in his hands and elbows, and 
carpal tunnel syndrome, during his military service.  

An August 1997 VA examination report contains a diagnosis of 
bilateral carpal tunnel syndrome.  The veteran reported that 
he had been diagnosed with carpal tunnel syndrome in 1981.  
While noting the veteran's history, the examiner did not 
relate the veteran's disability to service.  In a March 1999 
VA examination report, the veteran was diagnosed with 
bilateral carpal tunnel syndrome, grade III moderate to 
severe.  The examiner indicated that the veteran had 
bilateral Phalen's sign in both wrists and bilateral Tinel's 
sign in both wrists, which was consistent with carpal tunnel.  
The veteran reported that he first experienced paresthesia in 
the early 1980s, while he was stationed in Germany.  At that 
time, he began experiencing numbness and tingling of both 
thumbs and index finger, and he began to wake up at night 
with paresthesia and anesthesia of both hands, mostly the 
index finger and thumb.  He stated that he was first 
diagnosed with carpal tunnel syndrome in 1981 at the Fort 
Gordon Army Medical Center.  A 1994 EMG revealed bilateral 
grade three, moderate to severe carpal tunnel syndrome.  The 
September 1999 VA examination report contains a diagnosis of 
bilateral carpal tunnel syndrome, severe, grade three.  While 
the examiner indicated that the examination and history was 
consistent with the diagnosis, the examiner did not link the 
disorder to the veteran's service.  In addition, as noted 
above, the service medical records were actually negative for 
the complaints and findings the veteran described to the 
examiners on the VA examinations. 

In light of the evidence of record, summarized in pertinent 
part above, the Board finds that the veteran's claim for 
service connection for bilateral carpal tunnel syndrome must 
fail, as not well-grounded.  In that regard, the Board does 
not dispute that the veteran currently has carpal tunnel 
syndrome.  However, the essential elements missing in this 
appeal include in-service evidence of carpal tunnel syndrome 
and medical evidence of a nexus, or link, to the veteran's 
active military service.  

The Board does not question the veteran's sincere belief in 
the merits of his claim that he was first treated for carpal 
tunnel syndrome during his military service, and that his 
present symptoms are related to that incident.  However, the 
service medical records do not contain the diagnosis he 
reported was entered during service.  In addition, as noted 
earlier in this decision, as the veteran is a layperson, 
without apparent medical expertise or training, he is not 
competent to comment on the presence of a current disorder or 
the etiology of a disorder.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494-495.  Rather, medical 
evidence is needed in order to establish both a diagnosis and 
link to active military service.  In this case, the evidence 
of a nexus to service is not present. Moreover, despite the 
veteran's contentions that he has experienced continuing 
symptomatology of carpal tunnel syndrome since military 
service, without a medical opinion linking any current 
diagnosis to that symptomatology, his claim must still fail 
as not well-grounded.  See Savage, 10 Vet. App. at 498.

C.  Sebaceous Cyst, Left Scrotum.

The service medical records reflect that in December 1985, 
the veteran was seen with a cyst on his scrotum.  In January 
1986, the veteran was treated for a recurrent left scrotal 
cyst, with slight drainage; an excision of the cyst was 
scheduled. 

Following service separation, in a February 1995 hearing at 
the RO, the veteran testified that he presently only had a 
blotch on his left scrotum, in the groin area.  He said the 
soreness affected him, and the cyst occurred on a regular 
basis.  

In a June 1997 VA examination report, the veteran was noted 
to have a one centimeter sebaceous cyst of this left scrotum.  
In a December 1998 VA examination report, the veteran stated 
that he had a left scrotal cyst that was present for about 
fifteen years, which just resolved spontaneously.  
Examination of the scrotum revealed no residual scarring and 
no evidence of recurrence of the cyst.

In March 1999, the veteran underwent a VA examination.  He 
reported that he first experienced a left scrotal cyst in 
1976, and since that time the cyst has been recurrent.  The 
veteran indicated that the cyst had been occurring once a 
year, but that it stopped in 1997 when he received radiation 
for prostate cancer.  Since that radiation treatment, the 
veteran indicated that he has not had a reoccurrence of the 
cyst.  In general, in the past he indicated that his cyst was 
treated with heat packs and antibiotics.  Examination of the 
scrotum and testicle did not reveal any cysts.  The 
impression was left scrotal cyst, recurrent, resolved; last 
recurrence in 1997.  The examiner indicated that since the 
veteran was treated with radiation for prostate cancer, the 
veteran had not had any recurrence of the cyst and none was 
present on examination.  

In light of the foregoing evidence, the Board finds that the 
veteran's claim for service connection for a sebaceous cyst 
on the left scrotum must fail as not well-grounded, as there 
is no evidence of a current disability.  See Epps, 126 F.3d 
at 1468.  In short, while the evidence is clear that the 
veteran had a sebaceous cyst on the left scrotum in the past, 
the medical evidence of record indicates that he does not 
currently have that disorder, and in fact, the evidence 
reveals that the veteran has not experienced a recurrence of 
the cyst in several years.  In short, without evidence of a 
current disability, the veteran's claim for entitlement to 
service connection for a sebaceous cyst on the left scrotum 
is not well-grounded.


C.  Conclusion.

As the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for arthritis of multiple joints, bilateral carpal 
tunnel syndrome, and a sebaceous cyst of the left scrotum, 
the VA is under no further duty to assist the veteran in 
developing the facts pertinent to his claims.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is unaware of the 
existence of any relevant evidence, which, if obtained, would 
well-ground the veteran's claims.  See McKnight, 131 F.3d at 
1485.  

The Board views its discussion and the information provided 
by the RO in the statement of the case and supplemental 
statement of the case as sufficient to inform the veteran of 
any evidence necessary to present well-grounded claims for 
service connection for arthritis of multiple joints, 
bilateral carpal tunnel syndrome, and a sebaceous cyst of the 
left scrotum.  See McKnight,131 F.3d at 1485; Robinette, 8 
Vet. App. at 77-78.  In that regard, medical evidence is 
needed of a current diagnosis of the claimed disorders, and a 
nexus, or link, between the current claimed disorders and an 
incident of the veteran's military service.


ORDER

In the absence of evidence of well grounded claims, service 
connection for arthritis of multiple joints, bilateral carpal 
tunnel syndrome, and a sebaceous cyst of the left scrotum, is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

